          Case 3:18-cr-03201-KC Document 3 Filed 10/24/18 Page 1 of 2

                                                                     JL      KATHLEEN CARDONE


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                        2518   OCT   214   P   3:   55
                                 EL PASO DIVISION

 UNITED STATES OF AMERICA,                       §                        SEALED
                                                 §
                                                                                              p1
         Plaintiff,                              §       CRIMINAL NO. EP-18-CR-
                                                 §
 V.                                              §       INDICTMENT
                                                 §
 ALEXANDRO NICOLAS LOREDO,                       §       CT 1: 18:1519 Destruction of Records
                                                         in Federal Investigation
         Defendant.                              §
                                                 §
                                                 §
       THE GRAND JURY CHARGES:

                                          COUNT ONE
                                        (18 U.S.C.   §   1519)

       That between on or about June 28, 2017, and on or about July 10, 2017, in the Western

District of Texas, Defendant,

                             ALEXANDRO NICOLAS LOREDO,

did alter, destroy and mutilate a record and tangible object with the intent to impede, obstruct and

influence the investigation and proper administration of a case being investigated under Title 18
  /



of the United States Code, a matter that the defendant knew and contemplated was within the
           Case 3:18-cr-03201-KC Document 3 Filed 10/24/18 Page 2 of 2




jurisdiction of the Department of Homeland Security, a department and agency of the United

States, in violation of Title 18, United States Code, Section 1519.



                                              A TRUE BILL.
                                                       ONAL SIGNATURETO
                                                    REDACTED PURSUANT
                                                   BGOVERNMENT ACT OF 2002
                                              FOREPERSON OF THE GRAND JURY


JOHN F. BASH
UNITED STATES ATTORNEY

BY:       (/41
      Assistant United States Attorney
